Title: From George Washington to John Pierce, Jr., 20 June 1779
From: Washington, George
To: Pierce, John Jr.


        
          Sir
          Smith’s in the Clove [N.Y.] June 20. 1779
        
        In the Course of the Winter sundry Warrants were granted to Virginia Officers in order to obtain Money for paying bounties given by

the State to such of their Men as should reinlist. I do not know the amount. Captain Moss the Bearer of this has come to Camp to replace the advances on the part of the State. You will be pleased to make out an account of them & settle it with him. If The Money Captain Moss has with him should not be sufficient to pay the whole, yet you will receive it as far as it will go.
        After you have settled with Captain Moss which you will accomplish as soon as you can, you will proceed to Chester in the State of New York & with the Money Chest—and if you should find when you arrive there that you can be tolerably w[e]ll accomodated for doing business where part of the Army lies in Smith’s Clove you will move there. you will advise me by the earliest opportunity of your arrival. I am Sir Yr Most Obedt sert
        
          G.W.
        
      